DETAILED ACTION
Claim Amendments
The claims dated 5/14/21 are entered. Claim 1 is amended. Claims 1-4 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Angermann (US 2012/0138280 in view of Band (EP 2 881 692) and Cho (US 2009/0311150).


Angermann does not teach the use of pipe-like members detachably placed in the first flow channel.
Band teaches a heat treatment device causing a first fluid and second fluid to flow therethrough, comprising: a heat transfer body including a first flow channel (interior of 5) and a second flow channel (Fig. 1; “b”) through which the first and second fluids flow adjacent each other without contact; and a pipe-like member (8) detachably placed in the first flow channel (5) and including a pipe wall having an outer wall surface (12) conforming to a wall surface defining the first flow channel (see Para. [0045]) and an inner surface with which the first fluid comes into contact; the length of the pipe wall in an extending direction (i.e. from left to right in Fig. 5) is set to a length including a region in the first flow channel at which the first and second fluids interact (through the walls of 5; see Fig. 5 showing the pipe-like member extending into the region of 4 wherein the second fluid flows).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize such a pipe-like member in the exhaust-side channels of Angermann (i.e. first channels) in order to protect the structure against chemical corrosion at the high operating temperatures of the incoming exhaust stream (950 degrees C).
Angermann does not specify that the heat treatment device is used with a first fluid containing a reactant which reacts due to heat exchange with the second fluid.

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the device of Angermann, as modified, for dry reforming reactions, as taught by Cho, as such an intended use is old and well-known in the art.

	Band further teaches that: the pipe-like member includes a projection (14) projecting to an outside of the outer wall surface of the pipe wall at an opening on one side of the pipe-0like member (see fig. 5), per claim 2; the pipe-like member is provided with a seal member for sealing a gap between the projection and the heat transfer body when the pipe-like member is placed in the first flow channel (seal can be construed as either 19/29 or the right-most layer of 31 in Fig. 5), per claim 3; the heat transfer body includes a groove for housing the projection when the pipe-like member is placed in the first flow channel (Fig. 5; see the groove formed in the layers of 31 to accept the flange 14), per claim 4.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Angermann in view of Bay (US 2,195,403) and Cho.
Regarding claim 1, Angermann teaches a heat treatment device causing first and second fluids to flow therethrough comprising: a first heat transfer body that is a plate member (11) including first flow channels through which the first fluid flows (11a); a second heat transfer body that is a plate member (12) including second flow channels through which the second fluid flows (12a) and stacked with the first heat transfer body (Fig. 1).
Angermann does not teach the use of pipe-like members detachably placed in the first flow channel.
Bay teaches a heat transfer body including a first flow channel (interior of 11) through which the first fluid flows and a second flow channel through which the second fluid flows adjacent to the first flow channel without contact (around the exterior of 11); and a pipe-like member (10) detachably 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize such a pipe-like member in the exhaust-side channels of Angermann (i.e. first channels) in order to protect the structure against chemical corrosion at the high operating temperatures of the incoming exhaust stream (950 degrees C).
Angermann does not specify that the heat treatment device is used with a first fluid containing a reactant which reacts due to heat exchange with the second fluid.
Cho teaches that it is old and well-known in the art to utilize layered heat exchangers (see Fig. 2; 400) in order to react a reactant provided in a first fluid via heat exchange with a second fluid (e.g. dry reforming reaction; Para. [0007]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the device of Angermann, as modified, for dry reforming reactions, as taught by Cho, as such an intended use is old and well-known in the art.

Bay further teaches that: the pipe-like member includes a projection projecting to an outside of the outer wall surface of the pipe wall at an opening on one side of the pipe-like member (15; Fig. 2), per claim 2; a seal member (17) for sealing a gap between the projection and the heat transfer body when the pipe-like member is placed in the first flow channel (Fig. 2), per claim 3; and the heat transfer body includes a groove (between 11 and 13; see the portion of 11 which extends beyond 13 to the left in Fig. 2) for housing the projection (15 extends into this groove) when the pipe-like member is placed in the first flow channel, per claim 4.

Response to Arguments
Applicant’s arguments against Angermann are addressed above for the first time on the record and will not be repeated here.
Applicant’s arguments against Band and Bay do not comport with the scope of the claim limitations. The claims do not require that the devices of Band and Bay extend any further than currently taught, as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763